Title: To James Madison from James Terrell, 10 September 1810
From: Terrell, James
To: Madison, James


Letter not found. 10 September 1810, Elbert County, Georgia. Listed in Registers of Letters Received by the Secretary of War (DNA: RG 107), which indicates that Terrell requested a pardon for his brother, William Terrell, a deserter from the U.S. Army who was “very penitent” and desired to return to duty. The entry in the register records that the letter was sent to the adjutant and inspector general on 16 Sept. with a pencil note from JM to the effect that the petition be granted.
